Citation Nr: 0910021	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a kidney condition 
resulting in total renal failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from October 1958 to 
October 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that since the statement of the case (SOC) 
was issued in March 2006, the AOJ has obtained additional 
evidence in the form of VA treatment records from 2004 to 
2006, printed in May 2006.  Additionally a VA examination was 
conducted in June 2006 and additional private evidence from 
March 2006 was submitted.  Although a July 2006 rating 
decision did consider this evidence when adjudicating a 
separate claim for entitlement to compensation under 
38 U.S.C.A. § 1151 which is not on appeal, the RO has not 
issued a supplemental statement of the case which considered 
this evidence for the issue on appeal.  As these records 
include potentially pertinent evidence it is necessary to 
remand this matter to afford the AOJ review of this 
additional evidence obtained by the VA.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 
20.1304(a) (2008).

Additionally, further medical development is indicated.  The 
Board notes that the representative in his brief of February 
2009 has asserted that the medical opinion from the VA 
examination in 2004 was inadequate in that the examiner did 
not discuss whether the weight of the evidence both before 
and against a conclusion was so evenly divided that it was as 
medically sound to find in favor of causation or against it.  
The Board notes that the examiner in 2004 had stated that it 
would be conjectural to state whether there was any 
relationship between the Veteran's right sided pyelonephritis 
treated in service, and his current renal failure.  

The examiner also pointed out that if the Veteran were able 
to submit medical records showing treatment for a recurrent 
urinary tract infection and particularly a recurrent right 
pyelonephritis from some anatomic causes undetected in the 
military, that opinion might change.  As pointed out by the 
representative, the Veteran had never been advised by the VA 
that evidence of recurrent urinary tract infections or 
recurrent right pyelonephritis could be submitted in support 
of his claim.  Neither the August 2004 duty to assist letter 
regarding the kidney failure claim, nor the letters of March 
2006 and May 2006 notifying the Veteran of the Court's 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet App. 473, (2006) provided such notice pertaining to 
this additional medical evidence described by the VA examiner 
in 2004 as pertinent to this claim.  A March 2006 duty to 
assist notification letter pertaining to his separate claim 
for benefits under 38 U.S.C.A. § 1151, likewise is not 
relevant to this matter on appeal.  Thus, he should be 
provided notice of his responsibility and the VA's 
responsibilities in obtaining this potentially pertinent 
evidence in accordance with the VA's notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.159(b) (2008).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send the Veteran VA 
notice regarding the service connection 
claim for a kidney disorder and it must 
provide specific notice as to the 
evidence described by the VA examiner in 
August 2004 as supporting his claim, 
particularly medical records showing 
treatment for a recurrent urinary tract 
infection since service and particularly 
a recurrent right pyelonephritis from 
some anatomic causes undetected in the 
military, (1) inform the Veteran of what 
he needs to provide, and (2) what 
information VA has or will provide.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.

2.  The AOJ should again contact the 
Veteran and ask that he identify all 
sources of treatment for his kidney 
condition to include recurrent treatment 
for urinary tract infections and 
recurrent pyelonephritis, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the Veteran of the non-
response so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159 (2008).

3.  Following completion of the above, 
the AOJ should schedule the Veteran for a 
VA renal disorders examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed kidney disorder of total renal 
failure.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address whether it at 
least as likely as not (at least a 50 
percent chance) that any current kidney 
disorder resulting in total renal failure 
began in service or became manifest to a 
compensable degree within one year of 
service?  In answering this question, the 
examiner must consider all service 
treatment records, to include the records 
of treatment in service for acute 
pyelonephritis in February 1960, as well 
as all post-service records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Thereafter, the AOJ should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to cooperate by reporting for examination without 
good cause may have adverse consequences on his claim.  38 
C.F.R. § 3.655 (2008).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




